Citation Nr: 1339510	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  07-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD) rated as 70 percent disabling as of August 26, 2010, and as 50 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970 including combat service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado which granted service connection for PTSD and assigned an initial 50 percent evaluation.  In a February 2012 rating decision, the RO increased the rating for PTSD to 70 percent, effective from August 26, 2010, but denied an increased rating prior to that date.

In August 2010, a Board hearing was held before the undersigned and the transcript is of record. 

The  issues of service connection for graves' disease and back, leg and neck disability, and osteoporosis and tremors, including as due to Agent Orange exposure, as well as whether new and material evidence has been presented to reopen claims of service connection for multiple joint pain, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

At all times relevant to the instant claim, including the period prior to prior to August 26, 2010, the Veteran's PTSD is manifested by deficiencies in most of the areas, including work, family relations, judgment, thinking, or mood; total occupational and social impairment has not been demonstrated at any time.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2010, the criteria for an initial evaluation of 70 percent, but not greater, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  As of August 26, 2010, the criteria for an initial evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in a June 2006 letter, prior to the date of the issuance of the appealed April 2007 rating decision granting service connection for PTSD.  The June 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records and the Veteran's March 2007, December 2008 and February 2011 examinations.  Also of record and considered in connection with the appeal are various written statements and testimony provided by the Veteran and his wife as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Board notes that in the February 2011 VA examination report the examiner reviewed the Veteran's most recent mental health treatment notes prior to his examination and the Veteran also gave an accurate history regarding the disability at issue and recounted his relevant symptomatology at his examination.  After receiving this information, the examiner performed a thorough examination and conducted necessary diagnostic tests related to the Veteran's PTSD disability which included fully addressing the rating criteria that is relevant to rating the Veteran's service-connected PTSD disability.  The examiner documented these actions in detail in his examination report. 

As such, the Board finds that the February 2011 PTSD examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2013).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2013).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is currently rated at 50 percent under Diagnostic Code 9411 for his PTSD prior to August 26, 2010, the date of the Board hearing before the undersigned, and as 70 percent as of the date of that hearing. 

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  In this case, in addition to PTSD, the Veteran has a diagnosis of depression.  However, to the extent that there is any doubt as to attribution of symptomatology between service-connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

In April 2006, the Veteran filed his claim of service connection for PTSD.  He underwent VA examination for PTSD in March 2007.  At that time, he reported combat experience in Vietnam, and noted he was in Vietnam from June 1967 to June 1968.  He described having to pick up wounded and killed comrades in his duties as a helicopter crew chief.  He reported that "you never get over it" when talking about his experiences.  He stated that he relives his experiences, has intrusive thoughts, dreams of his experiences in Vietnam and avoidance behaviors.  He described anhedonia, sleep disturbance, feelings of detachment, irritability, anger outbursts, difficulty concentrating, hypervigilence and exaggerated startle response.  He stated that he is a private person and that he has attempted to block out the memories of Vietnam.  His symptoms have worsened over the past few years.  He wakes up in cold sweats.  He has tried to stay busy over the years to cope.  He reported that he used also alcohol heavily from 1970 to 1991 because it was easier than facing reality.  He quit in 1991 after two DUI's.  The Veteran reported suicidal thoughts and noted that he had plans to shoot himself as recently as one month earlier.  He has passive thoughts of killing himself about twice a month.  

The Veteran reported that he had been married four times and currently had a pretty good relationship, although his present symptoms had a negative impact on his ability to maintain the relationship.  He had worked over the years primarily at various car dealerships.  He typically would either get fired or get angry and quit.  He had been at his present job about six months and worked approximately 14 to 16 hours per day, six days a week.  

On mental status examination he was noted to be on time and neatly dressed.  He was calm and cooperative.  His speech was normal.  His affect was dysphoric and blunted.  He denied active homicidal or suicidal ideation but reported a history of suicidal thoughts and one incident of thoughts with intent.  He did not exhibit any other disturbances of thought content or perception.  He was oriented in three spheres.  Memory and concentration appeared grossly intact.  His mood was described as "pretty good today."  His insight and judgment were fair.  The examiner opined that the Veteran met the diagnostic criteria for PTSD based on his combat experiences in Vietnam.  The examiner stated that the Veteran's social functioning was impaired in that he lives a fairly isolated life with the exception of work and family relationships.  His employment is impaired in that he has been unable to maintain employment for a greater duration than three years.  The diagnosis was PTSD, chronic and alcohol dependence, in full sustained remission.  A GAF score of 49 was recorded.

VA treatment records show that the Veteran sought treatment for PTSD in 2007 and 2008.  GAF scores were recorded in the 40's throughout this time period.  His medication included Citalopram.  His primary symptoms included irritability, sleep impairment, need to isolate and discomfort in crowds.  A November 2007 VA mental health intake and assessment report includes a mental health assessment that shows depressed mood, suicidal ideation passive without plan, contracts for safety, and impaired recent memory.  He was unemployed.  The diagnosis was PTSD, chronic, anxiety disorder, GAF was 45.  Telepsychiatry notes dated a few days earlier reflects that the Veteran quit his job as a car dealership manager three months earlier.  In June 2008, he reported that he was grumpy, easily angered and anxious since quitting his job.  He was not currently using a therapist but was tolerating his medication.  On mental status examination, he was a fully alert, dignified appearing white-haired gentleman.  He was euthymic and markedly less frustrated.  He presented as polite, friendly and cooperative.  GAF was 45.  

The Veteran underwent VA examination for PTSD in December 2008.  He reported that not much had changed since his last VA examination.  He noted that he had a long pattern of working for a period at a job and then quitting in anger.  He was now working part time, since April or May of 2008 at a car dealership 20 to 30 hours per week.  The slower pace of this job helps him with his anger management.  He can just leave if he gets stressed.  His Citalopram helps with his sleep but he still wakes up two to four times per week drenched with sweat and unsure if he is still in a nightmare.  On mental status examination, he denied suicidal or homicidal ideation and did not demonstrate hygiene issues, disorientation or obsessive or ritualistic behaviors.  Speech was normal.  He was described as grumpy.  There was sleep impairment marked by nightmares and depressed symptoms.  GAF was 55.

The examiner opined that the Veteran's long history of PTSD with social and employment issues.  The examiner opined that the occupational and social impairment caused reduced reliability and productivity due to flattened affect, depressed mood, irritability and anger problems, as well as ineffective social skills and difficulty managing conflict in general.  PTSD should be medicated for best control.  

Additional VA treatment records dating through 2010 show that the Veteran was evaluated for a tremor in April 2010.  At that time, his psychosocial evaluation showed no abnormalities but the impression included a notation that the Veteran had depression.  

In May 2009 and May 2010 letters from the Veteran's wife stated his condition was bad.  Over the last four years, she had begun to realize the problems he had and the trauma he suffered in Vietnam.  He has substantial problems with anger and depression that have caused problems with their relationship as well as his relationship with his children.  The medications seem to help him with the anger but not the depression and she sees him as cutting himself off from the world.  She reported he has angry outbursts severe enough that she has to call the police to stop him from breaking things in the house and from threatening her.  She observed his nightmares multiple times a week and reported that she has to stay on him to maintain his hygiene.  The Veteran's letter details how he would stay busy his whole life in order to avoid the memories of Vietnam and so that he would be so tired he could sleep.  Additionally, at the hearing of August 2010 the Veteran testified that he currently has panic attacks and suicidal ideation.  He reported that his anger was a huge social and occupational problem.  He kept working now in a job in which he had no public contact, cleaning and delivering cars at the dealership.  He reported that Vicodin he was taking for muscle problems helped with is sleep.  He still woke up wet with sweat at night.  He had no friends.  His wife testified that he has thrown things at her in anger.  He has left the home but returned.  

The Veteran was afforded a VA psychiatric examination in February 2011 by an examiner who reviewed the claims folder.  The Veteran was reportedly still taking Citalopram along with other medications for other conditions.  He claimed he left psychiatric care at VA due to some kind of miscommunication.  He was not using drugs or alcohol and had been in no legal trouble recently.  

He was currently working 15 to 25 hours per week at a car dealership cleaning and transporting cars.  He noted his anger issues and his difficulty taking negative feedback but he denied violence in the workplace.  He did not deal with the public.  On days off, he sleeps in, rides a motorcycle, or watches television.  He typically does not visit with anyone except his wife, who is also involved in community activity and her family.  He complained of trouble concentrating, infrequent intrusive thoughts of Vietnam, and decreased socialization with anger.  His wife relayed complaints of having nightmares, violent outbursts, and hygiene problems.  He denied any sleep issues other than occasionally waking up in a sweat for no reason.  The Veteran reported that his anger issues and decreased social abilities have been detrimental to continuing in management or full time work.  

On mental status examination, it was noted that the Veteran showed up on time, were cooperative and pleasant.  The examiner also noted that affect was primarily restricted and mood was dysphoric.  There was decreased concentration due to decreased patience level.  Overall mood and motivation were poor.  GAF score was 51.  The diagnosis of PTSD was confirmed.  The examiner noted occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas for the entire period on appeal, including the period prior to August 26, 2010.  Overall, the Veteran has had a history of sleep disturbances, irritability, hypervigilance, nightmares, a history of suicidal ideation, intrusive thoughts and flashbacks, decreased motivation, social isolation, and anger.

The Board also notes that the GAF scores at all three of the examinations are wholly consistent with the assignment of a 70 percent disability rating at all times relevant to the claim.  The Board points out that the GAF score was even lower in March 2007 than it was in 2011, and as such this supports the assignment of a 70 percent rating from the date of claim, rather than from August 26, 2010.  

In sum, the evidence can be certainly read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating at all times relevant to the claim.  Accordingly an initial rating of 70 percent is granted for the period prior to August 26, 2010. 

However, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Neither the testimony nor VA treatment records and examinations suggest gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  The Veteran was also married to his fourth wife of long-standing and reportedly indicated that he able to work in his limited yet not wholly isolated work environment.

The Board notes that the Veteran was assigned GAF scores of between 43 and 55 during the claim.  This reflects anywhere from moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) to serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Board finds that these are severe but do not reflect total occupational and social impairment.  

Additionally, these records indicate that the Veteran had past suicide thoughts without current suicidal ideation, plan or intent.  Additionally at these evaluations, he was groomed, had good eye contact, was cognitive and oriented and his memory was generally intact as were his attention and concentration.  There were also no auditory or visual hallucinations.  While the Veteran's symptoms may be described as severe, in order to warrant a 100 percent evaluation, manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  None of the examiners or treatment providers indicated that the Veteran experienced total impairment.  

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation. 

Thus, for all the foregoing reasons, the Board finds that an initial 70 percent for the period prior to August 26, 2010, but no higher, rating for PTSD, is warranted.  A rating in excess of 70 percent is not warranted for the entire appeal period, including the period beginning August 26, 2010.  

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the disability picture presented by the Veteran's acquired psychiatric disability, to include PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.




ORDER

Entitlement to an initial 70 percent disability rating, but no higher, for PTSD is granted for the period prior to August 26, 2010, subject to the criteria applicable to the payment of monetary benefits; a rating in excess of 70 percent for PTSD is denied throughout the appeal period. 



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


